Title: To James Madison from Paul Hamilton, 11 September 1811
From: Hamilton, Paul
To: Madison, James


Dear SirCity of Washington Septemr. 11th. 1811
The enclosed was presented me this morning by Mr. Smith, the gentleman in whose behalf it was written. He stated that he had been waiting here for three weeks expecting your arrival, on which, he intended to deliver it, but as he was informed that the period of it was uncertain he had been advised by his friends to offer it to me. He stated to me, most positively, that he knew the contents and that they had now relation only to an application which he made for a Chaplaincy in the Navy, and to no other subject; intimated that delay was inconvenient to him (in a pecuniary way I believe), and with much earnestness requested me to open it. I hesitated—on which he produced me other papers calculated to shew that he was entitled to credence and urged his request that I would open the letter. I felt a confidence in him, and knowing that if the letter proved to be such as he described it to be, in the event of it’s being first opened by you, conformably to that confidence with which you have hitherto honored me, you would return it to me to be acted on, I ventured to open it: and altho’ I have not been deceived in the contents as described by Mr. Smith, a little reflection subsequently has shewn to me, most feelingly, that I have erred in violating, under any assurance the seal of a letter directed to you, accompanied by any representation howsoever plausible. I have sought consolation in the candor which excites this letter. This will serve me to a certain but a very limited extent, for, even if you are so indulgent to me as to excuse the act, I shall ever feel self-reproach for it, while the compunction which I feel causes a determination that, under no circumstances, it shall be repeated.
I have assured Mr. Smith of the success of his application, for, he appears to be an interesting man, and we need men of his description as Chaplains in our Navy, of which grade of officers, we now have only three.
I am happy to inform you that Mrs. Hamilton is now mending, altho much reduced. Our hopes of partaking of your hospitality at Montpeleir, this season, are at an end. If we live to see the next, we trust that we shall not be disappointed in complying with the repeated invitations of yourself and Mrs. Madison, of which we shall ever retain a grateful remembrance.
All our united best respects and most friendly wishes are offered to you and Mrs. Madison; and with great sincerity and truth I conclude yrs.
Paul Hamilton
